DETAILED ACTION
This office action is in response to the request for continued examination filed on 27 September 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
Claim Status
	Claims 1-4, 6, 9, 12, 14, 16-17, 19-22 and 24-25 are currently pending: 1-4, 6, 9, 12, 14, 16-17, 19-22 and 24-25 have been amended; and 5, 7-8, 10-11, 13, 15, 18 and 23 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 27 September 2022), with respect to the rejection of claims 1-4, 6, 9, 12, 14, 16-17, 19-22 and 24-25 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-4, 6, 9, 12, 14, 16-17, 19-22 and 24-25. In addition, claims 5, 7-8, 10-11, 13, 15, 18 and 23 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 14 and 17 rejected under U.S.C. 103 as being unpatentable over Weidner T. (US 2017/0337336 A1; Weidner), in view of Ota et al (JP 2013075065 A (note, citations are to the machine-translated description in English); Ota), and, further, in view of Tysowski et al (US 2008/0095336 A1; Tysowski).
RE Claim 1, Weidner discloses an image management device (Weidner: [0002], “The invention also relates to an examination workflow monitoring device”, [0017], disclosing an examination ‘workflow’ monitoring device for providing ‘registration’ status of tomosynthesis breast images to a clinician or medical doctor (interpreted as an image management device since Weidner’s device acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: at least one processor (Weidner: [0022], “the computer unit may have e.g. one or more cooperating microprocessors or the like”), wherein the processor is configured to:
display, on a display, a tomographic image for which a display command is given among a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command));
set the displayed tomographic image as having been displayed (Weidner: [0014, 0017-0018], disclosing the registration of individually assessed image slices, wherein individually assessed images are displayed for evaluation (please note, the registration status of an image is made available to a user so the user can determine which image slices among the plurality of image slices have already been displayed and evaluated/assessed), [0025], disclosing an ‘indicator bar’ which shows ‘displayed’ status of an image slice); and
(note, this limitation is out of order) have at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image (Weidner: [0029], “For this purpose it is computationally determined, on the basis of the selected two-dimensional region of interest, at which position in the slice direction the structures visible in the region of interest are located. In this case it is also possible to determine a plurality of image slices or image slice sequences which are adjacent to one another or also which are at a distance from one another or, as the case may be, which are separated from one another by other image slices”; note, a first image in a given direction adjacent to a second image in the given direction is interpreted as a first image in an image plane adjacent to the second image).
Still, although Weidner does not expressly teach,
Ota (in the same general field of endeavor) discloses store only a radiographic image set as having been displayed in a storage (Ota: [0008-0009], disclosing the acquisition of a radiographic image from a plurality of radiographic images, displaying the acquired image, and then storing only the already displayed image in a storage).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Ota’s storing only a radiographic image, having been displayed, in a storage with Weidner’s image management device comprising a tomographic image set as having been displayed so the combined Weidner/Ota device stores only the tomographic image, set as having been displayed, in a storage. Further, the motivation for combining Ota’s method with Weidner’s device would have been to reduce the amount of memory needed to store images by only the tomographic image, set as having been displayed, in a storage.
However, even though Weidner/Ota does not appear to expressly teach, 
	Tysowski (in the field of managing digital files) discloses the concept of setting a digital file, which is adjacent to another digital file, as having been opened and displayed even though the file is not actually displayed (Tysowski: fig. 6, illustrating a list of files, where a first file (e.g., ‘11:50a Bill Wri … RE: New ph’) is adjacent to a second file (e.g., either ‘James C … RE: Late’ or ‘1:21p Jim Davy RE: Payment’); [0031], disclosing selection of an ‘open’ option for opening a file and displaying it on a display, and selection of a ‘mark opened’ option which marks the file as opened but does not actually display the ‘marked open’ file; note, Tysowski’s listing of files, as shown in fig. 6, is interpreted as a group of files where one file is adjacent to another file).
	Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Tysowski’s setting of a file, adjacent to another file, as having been opened and displayed even though the file is not actually displayed with Weidner’s, modified by Ota’s, image management device (where said image management device has at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image) so the processor of the combined Weidner, modified by Ota/Tysowski, device is configured to set at least one tomographic image in a tomographic plane, which is adjacent to the displayed tomographic image, and is not actually displayed, as having been displayed. Also, the motivation for combining Tysowski’s setting of a file as having been displayed even though the file is not actually displayed with Weidner/Ota’s image management device would have been for the combined Weidner, modified by Ota/Tysowski, device to quickly and efficiently go through large numbers of image files and only store those files which are actually displayed.
RE Claim 9, Weidner/Ota/Tysowski discloses the image management device according to claim 1, and Weidner in addition teaches the object is a breast (Weidner: abstract, “In the method, a completed diagnostic assessment of individual image slices of a slice image dataset to be examined in respect of breast tissue that is to be examined is registered”).
RE Claim 14, Weidner discloses an image management method (Weidner: abstract, “A method for monitoring a breast tissue examination is described” (interpreted as an image management method since Weidner’s method acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: displaying, on a display, a tomographic image for which a display command is given among a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command)).
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 17, Weidner discloses a non-transitory computer-readable storage medium that stores an image management program (Weidner: [0022], disclosing a computer-readable medium (e.g., a memory) comprising a computer program for executing Weidner’s tomosynthesis image management, display and assessment method (please note, Weidner’s assessment includes ‘registration’ of individual image slices, where ‘registration’ of an image slice enables a user to determine which image slices have been displayed and evaluated and which images have not been displayed and evaluated)).
In addition, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 2-3 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Ota, and Tysowski, and further in view of Applicant Admitted Prior Art (US 2021/0049731 A1; AAPA).
RE Claim 2, Weidner/Ota/Tysowski teaches the image management device according to claim 1, and Weidner in addition discloses detect an abnormal part from the tomographic image (Weidner: [0024], detection of a lesion in a tomosynthesis image slice), and
display a region of interest (Weidner: fig. 3, showing regions of interest (ROI) ROI1 and ROI2 in overview image 31 and corresponding ROIs in image slice 32; [0029], region of interest is marked in an overview image and also shown in displayed image slices).
However, although Weidner/Ota/Tysowski does not expressly disclose,
AAPA (in the same field of endeavor) teaches display a region of interest including an abnormal part on a display in a case in which a tomographic image in which the abnormal part has been detected is displayed (AAPA: [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... the CAD is used to detect important structures in diagnosis, such as ... tumor, from the tomographic images acquired by the tomosynthesis imaging”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine AAPA’s method of displaying a region of interest comprising an abnormality within the region of interest with Weidner/Ota/Tysowski’s image management device in order to help user’s save time searching for abnormalities since said abnormalities would be in the region of interest (Weidner, [0029]).
RE Claim 3, Weidner/Ota/Tysowski discloses the image management device according to claim 1, and even though Weidner/Ota/Tysowski does not expressly teach,
AAPA discloses display a composite two-dimensional image generated by combining the plurality of tomographic images on the display and displays a tomographic image including an abnormal part designated in the composite two-dimensional image on the display (AAPA: [0005], disclosing prior known methods of generating a composite tomographic image from a plurality of tomographic images, [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... In addition, a method has been proposed which, in a case in which a composite two-dimensional image is generated from a plurality of tomographic images acquired by performing the tomosynthesis imaging for the breast, detects a region of interest including an abnormal part using the CAD and combines the detected region of interest on the composite two-dimensional image”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine AAPA’s display of a tomographic image, where the tomographic image is a composite 2D image comprising a designated abnormal part, with Weidner/Ota/Tysowski’s image management device in order to help users of the combined Weidner, modified by Ota/Tysowski/AAPA, image management device find abnormalities more quickly since the use of composite 2D images can make it easier to find and interpret abnormalities with one image (AAPA, [0005]).

Claim 4 is rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Ota, and Tysowski, and further in view of Reid F. (US 2006/0155579 A1; Reid).
RE Claim 4, Weidner/Ota/Tysowski teaches the image management device according to claim 1, and Weidner also teaches tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions (Weidner: fig. 2, illustrating a system for 3D imaging of breast tissue; [0007], disclosing tomosynthesis imaging in a plurality of directions, [0024], tomosynthesis imaging to find structures, such as lesions, in breast tissue, [0029-0030], “The overview image can be for example a two-dimensional mammography image which preferably represents a projection of the breast to be examined in the slice direction. The overview image dataset and an individual slice of the slice image dataset are displayed concurrently ... the image slice to be evaluated is selected, preferably in an automated manner, as a function of the position in the slice direction of a tissue structure visualized in the region of interest. In other words, the position and the extent of the tissue structure in question in the slice direction are determined and the image slice participating at said position or extent is selected and displayed to the user” (display of a tomosynthesis image slice in a given direction, where image slices in a given direction are interpreted as a ‘group’ of images)).
Still, even though Weidner/Ota/Tysowski does not appear to expressly disclose,
Reid (in the field of medical image viewing management) teaches in a case in which medical imaging is performed for a group of images and one of a plurality of medical images in the group of images is displayed on the display, the processor is configured to set all of the images in the group of images as having been displayed (Reid: fig. 4, steps 902 and 904; [0017], “The generated viewed indicator indicates that an associated individual image, image series, or group of images produced during an imaging procedure, had been accessed on workstation 12 during preparation of an imaging report or upon signoff (signifying completion) of either report preparation or an imaging review process”, [0031], “In step 902 following the start at step 901, system 40 tracks whether an individual image or group of images of multiple medical images of a particular patient have been presented on workstation 12”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Reid’s method of tracking and setting all images in a group as having been displayed on a display, in a case where one of the images of the plurality of images in the group is displayed on the display with Weidner’s, modified by Ota’s, image management device comprising imaging in a plurality of directions, and a way of setting a displayed tomographic image as having been displayed so the combined Weidner/Ota/Reid image management device can set all of the tomographic images in the imaging direction as having been displayed, in a case in which the tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions. In addition, the motivation for combining Reid’s method with Weidner/Ota’s image management device would have been to help medical personnel document their work in preparing reports associated with patient care (Reid, [0004, 0009-0010]).

Claim 6 is rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Ota, and Tysowski, and further in view of Jakobovits R. (US 2009/0274384 A1; Jakobovits).
RE Claim 6, Weidner/Ota/Tysowski teaches the image display device according to claim 1, and even though Weidner/Ota/Tysowski does not expressly disclose,
Jakobovits (in the field of case management for diagnostic imaging) teaches change an image set as having been displayed to a non-display state in response to a command from an operator (Jakobovits: fig. 6, illustrating a medical case viewer; [0425], disclosing a user option for providing a ‘mark as unread’ option at a case view level and an option for ‘marking all cases as unread’, [0437, 0439], disclosing a user selecting a full case view, wherein a full case view displays images in addition to other fields).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jakobovits’ operator command changing an image set as having been displayed to a non-display state with Weidner/Ota/Tysowski’s, image management device comprising the display and assessment of a tomographic image, thereafter allowing the combined Weidner/Ota/Tysowski/Jakobovits image display device to change the tomographic image set as having been displayed to a non-display state in response to the command from an operator. Further, the motivation for combining Jakobovits’ method with Weidner/Ota/Tysowski’s image management device would have been to help a user keep track of visited images and reset a visited image as being unread in situations where a passage of time may have caused the user to forget what had already been done in assessment of the displayed image (allows the user to start over again in their assessment of displayed information).

	Claims 12, 16, 19 and 25 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Tysowski, and further in view of Luna et al (US 2016/0371293 A1; Luna).
RE Claim 12, Weidner discloses an image management device (Weidner: [0002], “The invention also relates to an examination workflow monitoring device”, [0017], disclosing an examination ‘workflow’ monitoring device for providing ‘registration’ status of tomosynthesis breast images to a clinician or medical doctor (interpreted as an image management device since Weidner’s device acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: at least one processor (Weidner: [0022], “the computer unit may have e.g. one or more cooperating microprocessors or the like”); a storage that stores a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 4, illustrating breast examination system 40 comprising a diagnostic assessment device 50; [0045], “the image data BDM, BDT is transmitted to a diagnostic assessment unit 52. The diagnostic assessment unit 52 is configured to select individual image slices BSi (in this case the image slices BS3, BS17) of the three-dimensional image data BDT and to display the same concurrently with the overview image data BDM on the graphical interface 30” (storage for storing tomographic images is implied)), and
an image display device displays, on a display, a tomographic image for which a display command is given among the plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command)), and sets the displayed tomographic image as having been displayed (Weidner: [0014, 0017-0018], disclosing the registration of individually assessed image slices, wherein individually assessed images are displayed for evaluation (please note, the registration status of an image is made available to a user so the user can determine which image slices among the plurality of image slices have already been displayed and evaluated or assessed), [0025], disclosing an ‘indicator bar’ which shows ‘displayed’ status of an image slice).
In addition, Weidner also discloses (note, this limitation is out of order) at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image (Weidner: [0029], “For this purpose it is computationally determined, on the basis of the selected two-dimensional region of interest, at which position in the slice direction the structures visible in the region of interest are located. In this case it is also possible to determine a plurality of image slices or image slice sequences which are adjacent to one another or also which are at a distance from one another or, as the case may be, which are separated from one another by other image slices”; note, a first image in a given direction adjacent to a second image in the given direction is interpreted as a first image in an image plane adjacent to the second image).
Yet, even though Weidner does not expressly teach,
Tysowski discloses the concept of setting a digital file, which is adjacent to another digital file, as having been opened and displayed even though the file is not actually displayed (Tysowski: fig. 6, illustrating a list of files, where a first file (e.g., ‘11:50a Bill Wri … RE: New ph’) is adjacent to a second file (e.g., either ‘James C … RE: Late’ or ‘1:21p Jim Davy RE: Payment’); [0031], disclosing selection of an ‘open’ option for opening a file and displaying it on a display, and selection of a ‘mark opened’ option which marks the file as opened but does not actually display the ‘marked open’ file; note, Tysowski’s listing of files, as shown in fig. 6, is interpreted as a group of files where one file is adjacent to another file).
Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Tysowski’s setting of a file, adjacent to another file, as having been opened and displayed even though the file is not actually displayed with Weidner’s image management device (where said image management device has at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image) so the processor of the combined Weidner/Tysowski device is configured to set at least one tomographic image in a tomographic plane, which is adjacent to the displayed tomographic image, and is not actually displayed, as having been displayed. Also, the motivation for combining Tysowski’s setting of a file as having been displayed even though the file is not actually displayed with Weidner’s image management device would have been for the combined Weidner/Tysowski device to quickly and efficiently go through large numbers of image files and only store those files which are actually displayed.
Even so, although Weidner/Tysowski does not appear to expressly teach,
Luna (in the field of managing the storage of digital content) discloses the concept of set a compression rate of images other than an image determined as having been displayed to be higher than a compression rate of an image set as having been displayed on the basis of a determination result in at least one image display device and store the plurality of images in the storage (Luna: fig. 3, illustrating Luna’s ‘storage management module’ 104 comprising a plurality of modules, such as a ‘eligibility module’ 202, a ‘rate module’ 204, a ‘compression module’ 205, etc., fig. 5, illustrating a method for managing storage of digital content; [0006], determination of requests to access and view digital content, [0011], compression rate determined as a function of age of digital content, [0040], “the storage management module 104 is configured to determine one or more content elements that are eligible for compression … the storage management module 104 compresses each of the one or more content elements according to the determined compression rate … periodically compress images that are older than a threshold age, that have view requests … below a threshold, or the like, to recover available storage space instead of deleting the users' images”, [0040, 0044-0057], disclosing that a compression rate for digital content may be based on age (e.g., elapsed time of storage) and popularity (e.g., number of times viewed), where content viewed less than a viewing threshold has a higher compression rate than content viewed more than the viewing threshold; note, the following is interpreted as being within the scope of Luna’s disclosure: unpopular, unviewed content is compressed at a higher rate than content that has been viewed at least once).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Luna’s method of compressing digital content based on popularity (e.g., number of times viewed) with Weidner’s, modified by Tysowski’s, image management device comprising tomographic images and a method of setting said tomographic images as having been displayed in order for the combined Weidner, modified by Tysowski/Luna device to reduce the amount of storage needed to store tomographic images.
RE Claim 16, Weidner discloses an image management method (Weidner: abstract, “A method for monitoring a breast tissue examination is described” (interpreted as an image management method since Weidner’s method acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: an image display device that displays, on a display, a tomographic image for which a display command is given among a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command)); and sets the displayed tomographic image as having been displayed (Weidner: [0014, 0017-0018], disclosing the registration of individually assessed image slices, wherein individually assessed images are displayed for evaluation (please note, the registration status of an image is made available to a user so the user can determine which image slices among the plurality of image slices have already been displayed and evaluated/assessed), [0025], disclosing an ‘indicator bar’ which shows ‘displayed’ status of an image slice).
Further, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 12 and are, therefore, rejected under the same rationale.
RE Claim 19, Weidner discloses a non-transitory computer-readable storage medium that stores an image management program (Weidner: [0022], disclosing a computer-readable medium (e.g., a memory) comprising a computer program for executing Weidner’s tomosynthesis image management, display and assessment method (please note, Weidner’s assessment includes ‘registration’ of individual image slices, where ‘registration’ of an image slice enables a user to determine which image slices have been displayed and evaluated and which images have not been displayed and evaluated)).
In addition, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 12 and are, therefore, rejected under the same rationale.
RE Claim 25, Weidner/Tysowski/Luna discloses the image management device according to claim 12, and further Weidner teaches the object is a breast (Weidner: abstract, “In the method, a completed diagnostic assessment of individual image slices of a slice image dataset to be examined in respect of breast tissue that is to be examined is registered”).

Claims 20-21 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Tysowski, and Luna, and further in view of AAPA.
RE Claim 20, Weidner/Tysowski/Luna teaches the image management device according to claim 12, and Weidner also discloses detect an abnormal part from the tomographic image (Weidner: [0024], detection of a lesion in a tomosynthesis image slice), and display a region of interest (Weidner: fig. 3, showing regions of interest (ROI) ROI1 and ROI2 in overview image 31 and corresponding ROIs in image slice 32; [0029], region of interest is marked in an overview image and also shown in displayed image slices).
Still, although Weidner/Tysowski/Luna does not expressly disclose,
AAPA teaches display a region of interest including an abnormal part on a display in a case in which a tomographic image in which the abnormal part has been detected is displayed (AAPA: [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... the CAD is used to detect important structures in diagnosis, such as ... tumor, from the tomographic images acquired by the tomosynthesis imaging”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine AAPA’s method of displaying a region of interest comprising an abnormality within the region of interest with Weidner/Tysowski/Luna’s image management device in order to help user’s save time searching for abnormalities since said abnormalities would be in the region of interest (Weidner, [0029]).
RE Claim 21, Weidner/Tysowski/Luna discloses the image management device according to claim 12, and even though Weidner/Tysowski/Luna does not expressly teach,
AAPA discloses display a composite two-dimensional image generated by combining the plurality of tomographic images on the display and displays a tomographic image including an abnormal part designated in the composite two-dimensional image on the display (AAPA: [0005], disclosing prior known methods of generating a composite tomographic image from a plurality of tomographic images, [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... In addition, a method has been proposed which, in a case in which a composite two-dimensional image is generated from a plurality of tomographic images acquired by performing the tomosynthesis imaging for the breast, detects a region of interest including an abnormal part using the CAD and combines the detected region of interest on the composite two-dimensional image”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine AAPA’s display of a tomographic image, where the tomographic image is a composite 2D image comprising a designated abnormal part, with Weidner/Tysowski/Luna’s image management device in order to help users of the combined Weidner/Tysowski/Luna/AAPA image management device find abnormalities more quickly since the use of composite 2D images can make it easier to find and interpret abnormalities with one image (AAPA, [0005]).
	
Claim 22 is rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Tysowski, and Luna, and further in view of Reid.
RE Claim 22, Weidner/Tysowski/Luna teaches the image management device according to claim 12, and in addition Weidner discloses tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions (Weidner: fig. 2, illustrating a system for 3D imaging of breast tissue; [0007], disclosing tomosynthesis imaging in a plurality of directions, [0024], tomosynthesis imaging to find structures, such as lesions, in breast tissue, [0029-0030], “The overview image can be for example a two-dimensional mammography image which preferably represents a projection of the breast to be examined in the slice direction. The overview image dataset and an individual slice of the slice image dataset are displayed concurrently ... the image slice to be evaluated is selected, preferably in an automated manner, as a function of the position in the slice direction of a tissue structure visualized in the region of interest. In other words, the position and the extent of the tissue structure in question in the slice direction are determined and the image slice participating at said position or extent is selected and displayed to the user” (display of a tomosynthesis image slice in a given direction, where image slices in a given direction are interpreted as a ‘group’ of images)).
Even so, although Weidner/Tysowski/Luna does not appear to expressly disclose,
Reid teaches in a case in which medical imaging is performed for a group of images and one of a plurality of medical images in the group of images is displayed on the display, the processor is configured to set all of the images in the group of images as having been displayed (Reid: fig. 4, steps 902 and 904; [0017], “The generated viewed indicator indicates that an associated individual image, image series, or group of images produced during an imaging procedure, had been accessed on workstation 12 during preparation of an imaging report or upon signoff (signifying completion) of either report preparation or an imaging review process”, [0031], “In step 902 following the start at step 901, system 40 tracks whether an individual image or group of images of multiple medical images of a particular patient have been presented on workstation 12”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Reid’s method of tracking and setting all images in a group as having been displayed on a display, in a case where one of the images of the plurality of images in the group is displayed on the display with Weidner/Tysowski/Luna’s image management device comprising imaging in a plurality of directions, and a way of setting a displayed tomographic image as having been displayed so the combined Weidner, modified by Tysowski/Luna/Reid image management device can set all of the tomographic images in the imaging direction as having been displayed, in a case in which the tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions. In addition, the motivation for combining Reid’s method with Weidner’s, modified by Tysowski/Luna’s, image management device would have been to help medical personnel document their work in preparing reports associated with patient care (Reid, [0004, 0009-0010]).

Claim 24 is rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Tysowski, and Luna, and further in view of Jakobovits.
RE Claim 24, Weidner/Tysowski/Luna teaches the image management device according to claim 12, and even though Weidner/Tysowski/Luna does not expressly disclose,
Jakobovits  teaches change an image set as having been displayed to a non-display state in response to a command from an operator (Jakobovits: fig. 6, illustrating a medical case viewer; [0425], disclosing a user option for providing a ‘mark as unread’ option at a case view level and an option for ‘marking all cases as unread’, [0437, 0439], disclosing a user selecting a full case view, wherein a full case view displays images in addition to other fields).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jakobovits’ operator command changing an image set as having been displayed to a non-display state with Weidner/Luna’s image management device comprising the display and assessment of a tomographic image, thereafter allowing the combined Weidner/Luna/Jakobovits image management device to change the tomographic image set as having been displayed to a non-display state in response to the command from an operator. Further, the motivation for combining Jakobovits’ method with Weidner/Luna’s image management device would have been to help a user keep track of visited images and reset a visited image as being unread in situations where a passage of time may have caused the user to forget what had already been done in assessment of the displayed image (allows the user to start over again in their assessment of displayed information).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art Tysowski et al (US 2008/0095336 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611